Citation Nr: 0715984	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of stapedectomy with vestibular impairment and 
vertigo.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
August 1972, and from January 1981 to May 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, in which the 
RO continued the veteran's 10 percent rating for residuals, 
stapedectomy with vestibular impairment and vertigo; 
continued the veteran's 10 percent rating for tinnitus; 
continued the veteran's noncompensable rating for right ear 
hearing loss; and denied the veteran a TDIU.  The veteran 
filed a notice of disagreement (NOD) in October 2004, and the 
RO issued a statement of the case (SOC) in May 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) that same month.

The Board's decision on the claims for higher ratings for 
right ear hearing loss and for  tinnitus is set forth below.  
The claim for an increased rating for residuals of 
stapedectomy with vestibular impairment and vertigo, as well 
as the claim for a TDIU, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased ratings for right ear 
hearing loss and for tinnitus has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

3.  Audiometric testing has revealed Level IV hearing in the 
right ear.


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for 
tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003-2006).

2.  The criteria for a compensable rating for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.350, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 
(2003-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  The September 2004 RO rating 
decision indicates initial adjudication of the claims after 
the issuance of the June 2004 notice.  Clearly, this letter 
meets the VCAA's timing of the notice requirements.  

Regarding Dingess/Hartman, the Board finds that the veteran 
was notified regarding all possible rating formulas in the 
SOC, and that this suffices for Dingess/Hartman.  The veteran 
was not notified as to the effective date that may be 
assigned; however, as the decision herein denies the claims 
for increase, no effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, Social Security Administration (SSA) records, as 
well as reports of VA examination and outpatient treatment 
records from the VA Medical Center (VAMC) in Butler, 
Pennsylvania.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Tinnitus

The veteran has requested a higher rating for his bilateral 
tinnitus.  The RO denied the request because, under 
Diagnostic Code 6260, 10 percent is the maximum rating 
assignable for tinnitus.  The RO's decision has been appealed 
to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for higher rating must be denied under 
both the former and revised versions of the pertinent rating 
schedule provision.  As the disposition of his claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




B.  Right Ear Hearing Loss

The veteran is currently assigned a 0 percent 
(noncompensable) rating for his right ear hearing loss.  

A June 2004 VA audiological evaluation revealed a moderately 
severe sensorineural hearing loss for the right ear and word 
discrimination was slightly impaired.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
55
60
70
60
LEFT
60
55
50
55
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record reveals pure tone thresholds meeting 
the definition of an exceptional pattern of hearing 
impairment for the right ear under 38 C.F.R. § 4.86(a).  
Hence, the use of this provision is for application in this 
case.

In situations where service connection has been granted for 
impaired hearing involving only one ear, as in the instant 
case, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal (numeric designation I).  38 U.S.C.A. 
§ 1160(a) (West 2002); 38 C.F.R. § 4.85(f) (2003).

During the pendency of the claim, Congress amended 38 
U.S.C.A. § 1160(a) (3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997). See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See CFR 
3.383(a)(3) (2006).

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the nonservice-connected left ear hearing 
impairment, the June 2004 audiometric evaluation results 
reveal an extent of hearing loss sufficient to constitute a 
disability as defined by 38 C.F.R. § 3.385; however, 
audiometric evaluation has not shown right or left ear total 
deafness or that the left ear meets the requirements for a 10 
percent rating under Diagnostic Code 6100.  Hence, special 
consideration for compensation as a paired organ under 38 
C.F.R. § 4.85(f) is not applicable under either version of 
the regulation.  Accordingly, the left ear is assigned a 
Roman numeral designation of Level I hearing.  See 38 C.F.R. 
§ 4.85(f).

As regards the right ear hearing impairment, applying the 
criteria for evaluating right ear hearing loss to the results 
of the June 2004 audiometric evaluation (the only such 
evaluation during the period in question) results in a 
designation of Level IV hearing in the right ear, based on 
application of the reported findings to Tables VIa and VII.  
These findings warrant a 0 percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for the right ear, the results 
would also warrant the assignment of a 0 percent rating.  See 
38 C.F.R. § 4.85, Table VI.]

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a compensable 
rating for right ear hearing loss.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, given the method of 
deriving ratings for hearing loss, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.

An increased (compensable) rating for right ear hearing loss 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

Regarding the claim for an increased rating for residuals of 
stapedectomy with vestibular impairment and vertigo, the 
Board notes that in June 2004, the veteran underwent a VA 
audiological evaluation.  The audiologist recommended that 
the veteran's vestibular complaints should be tested with an 
electronystagmogram (ENG) and a balance master to determine 
his level of challenge for vestibular issues.  In June 2004, 
the veteran also underwent a VA ear disease exam; however, it 
does not appear that any testing to determine the severity of 
the veteran's vestibular complaints was conducted.  As the 
veteran argues that his vestibular complaints are more severe 
than the assigned 10 percent rating, the Board finds that a 
VA examination with appropriate testing for the veteran's 
vestibular complaints, to include a balance master and ENG, 
is needed.

Regarding the veteran's claim for a TDIU, the Board notes 
that currently, the veteran does not meet the percentage 
requirements for a TDIU award, on a schedular basis, because 
his combined disability rating for all service-connected 
disabilities is less than 70 percent and he does not have a 
single service-connected disability that is 60 percent 
disabling as set forth in 38 C.F.R. § 4.16(a) (2006).  Extra-
schedular consideration may be warranted, however, where the 
veteran does not meet these percentage requirements, if he is 
unable to obtain or retain substantially gainful employment.  
See 38 C.F.R. § 4.16(b) (2006).  

The record currently includes comments from three private 
physicians-R.R., M.D., in March 1996; P.B., M.D. in November 
1997; and L.P., M.D. in November 1997-indicating that 
veteran's disabilities, to include those for which he has 
been granted service connection, render him unable to work.  
However, in addition to the fact that that these opinions are 
more than 10 years old, and not necessarily reflective of the 
current severity of the veteran's disability, it is unclear 
whether the opinions were on full consideration of the 
veteran's documented medical history, as well as his 
assertions.  The evidentiary and medical basis for each 
opinion simply are not clearly stated.  Hence, a 
contemporaneous medical opinion in this regard is warranted.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that 
where an appellant presents evidence of unemployability, VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion as to what effect the 
appellant's service-connected disability has on his ability 
to work).  

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination, by a physician, to obtain the 
medical information needed to resolve each claim remaining on 
appeal.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, shall 
result in denial of the claim(s) for increased (to include 
the claim for a TDIU) rating.  38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Butler VAMC dated up to June 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Butler VAMC since June 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman 
(cited to above)-particularly, disability rating and 
effective date, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:-

1.  The RO should obtain from the Butler 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's service-
connected disabilities, to particularly 
include his residuals of stapedectomy with 
vestibular impairment and vertigo, from 
June 2004 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examination (for evaluation 
for residuals of stapedectomy with 
vestibular impairment and vertigo) by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished, to include 
a balance master and ENG, if available 
(with all results made available to the 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should render findings 
sufficient to evaluate residuals of 
stapedectomy with vestibular impairment 
and vertigo, to include whether the 
veteran has dizziness and/or staggering, 
and, if so, the frequency of such 
symptoms.

The physician should also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that-notwithstanding 
any impairment due to advancing age or 
nonservice-connected disability-the 
veteran's service-connected disabilities 
(residuals of stapedectomy with vestibular 
impairment and vertigo; tinnitus; right 
ear hearing loss; and/or laceration, scar, 
below right eyebrow), either individually 
or in concert, render him unable to obtain 
or retain substantially gainful 
employment.  In rendering the requested 
opinion, the examiner should specifically 
consider and address the private medical 
opinions currently of record that assess 
the veteran as unemployable-R.R., M.D., 
in March 1996; P.B., M.D. in November 
1997; and L.P., M.D. in November 1997.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for an increased 
rating for residuals of stapedectomy with 
vestibular impairment and vertigo, and the 
claim for a TDIU.  If the veteran fails to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b) as regards claims for increase.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


